Exhibit 10.1

 

LOGO [g565841logo.jpg]

[Without prejudice]

[Subject to contract]

8 JULY 2013

SIGNET TRADING LIMITED

and

ROBERT ANDERSON

 

 

DRAFT COMPROMISE AGREEMENT

 

 

Herbert Smith Freehills LLP



--------------------------------------------------------------------------------

[WITHOUT PREJUDICE]

[SUBJECT TO CONTRACT]

[DRAFT]

This COMPROMISE AGREEMENT is made on 8 July 2013

BETWEEN:

 

(1) SIGNET TRADING LIMITED a company incorporated in England with registered
number 03768979 whose registered office is at 110 Cannon Street, London, EC4N
6EU (the “Company”); and

 

(2) ROBERT ANDERSON of Culpeppers, 13 Ledborough Gate, Ledborough Lane,
Beaconsfield, HP9 2DP (the “Executive”)

WHEREAS:

 

(A) The Executive is presently employed by the Company on the terms and the
conditions set out or referred to in a contract of service dated on its face as
March 2003 (the “Employment Contract”).

 

(B) The Company is entering into this agreement for itself and on behalf of each
of its Group Companies.

IT IS AGREED as follows:

 

1. TERMINATION OF EMPLOYMENT AND DEPARTURE ARRANGEMENTS

 

1.1 Termination Date

 

  1.1.1 The Executive’s employment with the Company and any Group Companies
shall terminate by mutual agreement on 30 April 2014 or such earlier date as may
be agreed between the Parties pursuant to clause 2.5 below (the “Termination
Date”).

 

  1.1.2 The Executive will receive his P45 (made up to the Termination Date) as
soon as reasonably practicable after the Termination Date.

 

1.2 Announcement

 

     The Company will within 4 days of the date of this Agreement announce the
Executive’s departure in terms, insofar as they relate to the Executive’s
departure, broadly and substantially equivalent to the draft internal and
external announcements attached as Schedule 1.

 

1.3 Salary and benefits

 

  1.3.1 Save as set out in this Agreement, the Executive’s entitlement to salary
and all other benefits associated with his employment by the Company and any
Group Companies (including but not limited to health insurance, pension
contributions, pension supplement and life insurance) shall continue until the
Termination Date when they shall cease.

 

  1.3.2 The Executive acknowledges and warrants that, save as expressly provided
in this Agreement, he has no claim for or entitlement to:

 

  (A) payment in lieu of untaken holiday,

 

  (B) directors’ fees,

 

  (C) reimbursement of expenses,

 

  (D) accrued or future bonus, commission, profit-sharing or other incentive
payment,

 

  (E) shares pursuant to the holding or loss of any right under or in connection
with any share scheme, share option scheme or other incentive scheme, nor

 

2



--------------------------------------------------------------------------------

  (F) future allocation of shares or share options

 

       against the Company or any Group Company or any person connected to any
such company.

 

1.4 Pension

 

     The Executive’s active membership of the Signet Group Pension Scheme shall
cease with effect from the Termination Date. The Executive will in due course be
sent a statement of his benefits under the scheme and of the options available
to him.

 

1.5 Bonus

 

     The Company shall pay the Executive such pro-rata bonus, if any, as may be
due to him in respect of the Signet Jewelers Ltd Executive Bonus Scheme for the
current bonus year, calculated pro-rata for the period from the start of the
bonus year to the date on which the Executive begins his garden leave period
under clause 2. The bonus, if any, shall be paid to the Executive at such time
as the other participants of the Signet Jewelers Ltd Executive Bonus Scheme are
paid their bonus and shall be subject to such deductions for income tax and
employee’s National Insurance Contributions as are legally required.

 

1.6 Expenses

 

     The Company shall reimburse the Executive for all expenses properly
incurred by him in the performance of his duties prior to the Termination Date
subject to and in accordance with the Company’s expenses policy.

 

1.7 Company property

 

  1.7.1 Save as provided in clause 1.8, the Executive agrees to return (and not
retain in his possession or under his control any electronic or other copies of
or extracts from) any and all:

 

  (A) board minutes and papers provided to or obtained by him in respect of
offices held in or on behalf of the Company and/or any Group Company,

 

  (B) lists of customers, correspondence (including e-mails), documents, and
computer print-outs,

 

  (C) computer drives, disks, laptops, removable storage devices and other
computer equipment (including leads and cables), tapes, mobile telephones, and
BlackBerry wireless devices, and any similar equipment,

 

  (D) credit cards, security passes, and keys, and

 

  (E) other tangible items

 

       in his possession or under his control which belong to or relate to the
business of the Company or any Group Company, their customers, clients or
suppliers to the Company’s premises at 110 Cannon Street, London EC4N 6EU marked
for the attention of the Company Secretary on or before the beginning of his
garden leave period under clause 2. After returning such property, the Executive
shall warrant in writing that he has complied with this clause.

 

  1.7.2 The Executive shall, prior to the beginning of his garden leave period
under clause 2, provide to the Company full details of all then current
passwords used by the Executive in respect of computer equipment belonging to
the Company or any Group Company and, having forwarded a copy to the Company,
irretrievably delete from any computer drives, disks, tapes or other re-usable
material and/or from any website and/or email account in the Executive’s
possession or under his control (but which do not belong to the Company or any
Group Company) any information belonging or relating to the business of the
Company or any Group Company, their customers, clients or suppliers. After
deleting such material, the Executive shall warrant in writing that he has
complied with this clause.

 

3



--------------------------------------------------------------------------------

1.8 Company car

 

     The Executive may retain his existing company car and fuel expenses
entitlement until the Termination Date on the current basis. The Executive must
return the car in good condition, fair wear and tear and reported accidents
excepted, and all relevant documents and keys, to the Company’s premises at 110
Cannon Street, London EC4N 6EU on or before the Termination Date.

 

1.9 Handover

 

     The Executive shall ensure that, prior to the beginning of his garden leave
period under clause 2, his paperwork and other tasks are in good order and that
a smooth transition of his responsibilities can be effected to any other
colleague(s).

 

1.10 Directors’ and Officers’ Insurance

 

     The Company shall ensure that the Executive is covered by any directors’
and officers’ liability insurance that it procures for its current and former
directors and officers from time to time (if any) for the period of six years
after the date on which the Executive ceased to be a director of the Company or
any Group Company.

 

1.11 Save As You Earn

 

     The Executive’s participation in the Company’s save as you earn scheme
shall terminate on the Termination Date, in accordance with the applicable
scheme rules.

 

2. GARDEN LEAVE

 

2.1 Between 1 August 2013 and the Termination Date, the Executive shall be on
paid garden leave. During the garden leave period, the Company shall not be
obliged to provide the Executive with any work or assign to him any powers,
duties or functions. Save as required by the Company under clause 2.3 below,
during the garden leave period the Executive: shall be suspended from his
duties; shall not enter any premises of the Company or any Group Company; shall
not access the computer, e-mail, telephone, voicemail and/or other communication
systems and/or databases of the Company or any Group Company; and shall not
engage in any contact (whether or not initiated by him) with any customer,
client, supplier, other business connection, employee, director, officer,
consultant or agent of the Company or any Group Company except in a purely
social context.

 

2.2 For the avoidance of doubt, during the garden leave period the Executive
shall continue to be bound by the duties of fidelity and good faith and shall
comply with any and all relevant obligations under the Employment Contract or
implied by common law (including but not limited to the duties of
confidentiality and trust and confidence). The Executive shall be permitted to
undertake duties as a non-executive director of other companies during the
garden leave period, subject to obtaining the prior written consent of the
Company to the appointment, such consent not to be unreasonably withheld.

 

2.3 During the garden leave period, the Company may require the Executive to
undertake at his home or at the premises of the Company or any Group Company or
at such place reasonably nominated by the Company such reasonable duties as the
Company may at its discretion assign to him and to provide any reasonable
assistance requested by the Company or any Group Company. The Executive shall
hold himself available and remain contactable during normal business hours
(other than agreed holidays or authorised sickness) to perform any such duties
or provide any such assistance and shall ensure that the Company has up to date
contact details for him.

 

2.4 During the garden leave period, the Executive is required to take all
accrued untaken holiday entitlement, such days to be notified to and subject to
agreement by the Company in advance.

 

4



--------------------------------------------------------------------------------

2.5 Without prejudice to the Executive’s obligations set out in this clause 2
and under the terms of his Employment Contract, in the event that, during the
garden leave period, the Executive receives from any person an offer of
employment or engagement (whether oral or in writing) which the Executive is
considering whether to accept, the Executive shall immediately inform the Board
of the identity of the offeror and provide a description of the principal duties
of the position offered. Provided the Board is satisfied that the Executive’s
acceptance of such offer would not result in the Executive breaching the
non-compete restrictions set out in clause 17.4.3 of the Employment Contract,
the Board may, in its discretion, agree to release the Executive from his
employment on a date to be agreed between the Parties prior to 30 April 2014. If
such early termination is agreed, the provisions in clause 4.2.2 below shall
apply.

 

3. REFERENCE

 

     Save where after the date of this Agreement the Company becomes aware of
matters rendering the agreed draft inaccurate or misleading, the Company will,
when requested to do so and provided the request is addressed to the Company
Secretary & Chief Legal Officer, provide to the Executive or a potential
employer, a reference in a form to be agreed between the parties and, subject to
the regulations and requirements of any statutory or regulatory authority, will
deal with any other oral or written enquiries in a manner consistent with the
wording of the agreed draft provided such enquiries are addressed to the Company
Secretary & Chief Legal Officer.

 

4. COMPENSATION FOR LOSS OF EMPLOYMENT

 

     As compensation for the Executive’s loss of employment and subject to
compliance by the Executive with his obligations under this Agreement and
subject to and conditional upon the facts being as warranted or represented in
sub-clauses 1.3.2, 1.7.1, 1.7.2, 6.1, 6.2 and 6.3, the Company shall pay to the
Executive the sum(s) and provide the benefits and/or implement the arrangements
set out below in this clause 4 (without any admission of liability).

 

4.1 Lump sum

 

  4.1.1 On condition that the Termination Date is 30 April 2014 (rather than any
earlier date agreed pursuant to clause 2.5 above), then pursuant to clause 4.2
of the Employment Contract the Company shall pay to the Executive on or before
the Payment Date the sum of £72,687 less such deductions for income tax and
employee’s National Insurance Contributions as are legally required (whether in
respect of this payment or the provision of any other payment or benefit to the
Executive).

 

4.2 Signet Jewelers Limited Omnibus Incentive Plan

 

  4.2.1 The Performance Based and Time Based Restricted Stock Units of Signet
Jewelers Limited awarded to the Executive on 12 April 2011 (the “2011 Awards”)
pursuant to the Signet Jewelers Limited Omnibus Incentive Plan (the “Plan”),
details of which are set out in Schedule 4, to this Agreement, shall vest in the
usual manner in early 2014 (subject to and in accordance with the rules of the
Plan and the terms of any applicable Award Agreement). For the avoidance of
doubt, for the purposes of section 3(a) of the 2011 Awards Award Agreement the
executive will, subject to sub-clause 4.2.2 below be treated as having provided
Services through and including the Vesting Date (as each term is defined in the
Plan), notwithstanding the fact that the Executive has been on garden leave
pursuant to clause 2 above. The awards made to the Executive in 2012 and 2013
under the Plan shall lapse on the Termination Date for nil consideration.

 

  4.2.2

In the event that, pursuant to clause 2.5 above, the Termination Date is agreed
to be before the date on which the 2011 Awards would vest, the Company shall
request the Compensation Committee to exercise its discretion to accelerate the

 

5



--------------------------------------------------------------------------------

  vesting of a time pro-rata proportion of the 2011 Awards pursuant to the Plan
subject to and in accordance with the rules of the Plan and the terms of any
applicable Award Agreement.

 

4.3 Handover Bonus

 

     Subject to the completion and achievement by the Executive of the key
performance indicators set out in Schedule 5, to be judged at the sole
discretion of the Compensation Committee, the Executive shall be eligible to
receive on or before the Payment Date a handover bonus in the sum of up to
£250,000 less such deductions for income tax and employee’s National Insurance
Contributions as are legally required. The handover bonus set out in this clause
4.3 shall be separate from, and without prejudice to, the Executive’s
eligibility to receive a bonus under the Signet Jewelers Ltd Executive Bonus
Scheme as set out in clause 1.5 above.

 

5. COVENANTS

 

5.1 Subject to clauses 5.4 and in consideration of the payment by the Company of
£500 (such payment to be made on or before the Payment Date and less any legally
required deductions) the Executive undertakes as a condition of this Agreement
to the Company for itself and on behalf of each of its Group Companies and each
of the persons referred to in sub-clause 5.1.3 as follows:

 

  5.1.1 the Executive will not (unless authorised to do so by the Board or by a
Court of competent jurisdiction) directly or indirectly:

 

  (A) use for his own benefit or for the benefit of any persons, or

 

  (B) disclose or permit the disclosure of

 

       any Confidential Information;

 

  5.1.2 save with the prior written consent of the Company(such consent to come
from the Board or a person duly authorised by the Board for the purpose), other
than to the Executive’s professional advisers who require the information for
the purposes of advising the Executive in this matter or to his spouse or
partner who has undertaken to keep the matter confidential, the Executive will
not make or issue or cause to be made or issued any statement (internally or
externally) relating to his employment with or office in the Company or any
Group Company, his departure from the Company and any of its Group Companies or
the reasons for his departure other than in connection, and consistent, with the
terms of the reference agreed between the parties or to disclose to prospective
employers and recruitment consultants in general terms the nature of the duties
the Executive undertook for the Company and any Group Company;

 

  5.1.3 the Executive will not make, publish or cause to be made or published
any statement or remark which may harm the business or reputation of the Company
or any of its Group Companies or any current or former officer, employee, agent,
customer, supplier or shareholder of any such company;

 

  5.1.4

if at any point the Executive is called upon by the Company or any Group Company
to provide assistance in any litigation or potential litigation (whether
criminal or civil and whether before a court or tribunal) or any arbitration or
mediation or any inquiry or investigation by a statutory or regulatory tribunal,
authority or other body with which the Company or any Group Company may be
involved, he shall provide such assistance as the Company or any Group Company
may reasonably require for an aggregate time period of up to 2 working days
(with any further assistance being subject to agreement between the parties),
including but not limited to assisting in preparing witness statements and
attending at court or tribunal or other body to give evidence and, save where
such litigation or potential litigation is or is connected with criminal
proceedings being taken or proposed against the Executive, the Company or any
Group Company shall meet such costs and expenses incurred by the Executive in
providing such

 

6



--------------------------------------------------------------------------------

  assistance as the Company or Group Company considers are reasonable and only
to the extent permitted and provided for by any applicable rules, including any
rules of Court or Practice Direction, from time to time.

 

5.2 The Company agrees that it will waive its right to enforce the non-compete
restriction in clause 17.4.3 of the Employment Contract after the Termination
Date and the Parties agree that the restrictions contained in clauses 17.4.1 and
17.4.2 shall be reduced in length to 3 months immediately following the
Termination Date.

 

5.3 The Company agrees to instruct any of its directors and officers who are
aware of the existence and terms of this Agreement not to make, publish or cause
to be made or published any statement or remark which may harm the reputation of
the Executive.

 

5.4 Nothing in this Agreement shall preclude the Executive, the Board, or the
Company or any Group Company from acting with statutory authority and/or
complying with any order of a court of competent jurisdiction, any law, any
regulations of any statutory or regulatory authority, or any request of any
government body (including, for the avoidance of doubt, HM Revenue & Customs).

 

6. WARRANTIES AND COMPROMISE OF CLAIMS

 

6.1 The Executive warrants that to his knowledge he has committed no material
breach of duty (including fiduciary duty) to the Company or any Group Company
nor done anything which could constitute a repudiatory breach of contract which
would entitle or would have entitled the Company to terminate the Employment
Contract summarily. For the avoidance of doubt, this Agreement shall not operate
to release the Executive from any liability owed to the Company or any Group
Company or which the Executive would, as a director owe by virtue of his office
or employment with the Company or Group Company. The Board confirms on behalf of
the Company and the Group Companies that it is not aware of any claim that the
Company or any Group Company may have against the Executive arising directly or
indirectly out of his employment by the Company and/or its termination.

 

6.2 The Executive represents to the Company (for itself and on behalf of each of
its Group Companies and each of the former, current and future officers,
employees and agents of itself and of each of its Group Companies, together the
“Affiliates”) that he accepts and he does hereby accept the terms of this
Agreement in full and final settlement of any claims he has or may have against
the Company or any of its Affiliates in respect of:

 

  6.2.1 any claim that he was unfairly dismissed under section 111 of the
Employment Rights Act 1996 (“ERA”);

 

     being a claim previously made or intimated by or on behalf of the
Executive.

 

6.3 Without prejudice to clause 6.2, the Executive further represents to the
Company (for itself and on behalf of each of its Affiliates) that he accepts and
he does hereby accept the terms of this Agreement in full and final settlement
of any Claims, save to enforce the terms of this Agreement, that he has or may
have against the Company or any of its Affiliates or, in respect of sub-clause
6.3.3 only, any trustee of the Signet Group Pension Scheme relating to his
employment, the termination of his employment, and/or any other matter (whether
or not relating to his employment), including (without limitation) any action
that might be commenced before an Employment Tribunal or Court of law in respect
of:

 

  6.3.1 any common law claims, including any claim for breach of contract or
tort (including any claim for personal injury);

 

  6.3.2 any claim(s) under European Law or pursuant to the European Convention
of Human Rights;

 

  6.3.3 any claim in relation to the Signet Group Pension Scheme save in respect
of payment of accrued benefits in the ordinary course;

 

  6.3.4 any claim that he was unfairly dismissed under section 111 of the ERA;

 

  6.3.5 any claim for a redundancy payment under section 163 of the ERA;

 

7



--------------------------------------------------------------------------------

  6.3.6 any claim in respect of unpaid wages or deductions from wages under
section 23 of the ERA;

 

  6.3.7 any claim under the ERA of detriment or unfair dismissal relating to a
protected disclosure as defined in part IVA of the ERA;

 

  6.3.8 any other claim under any of sections 11, 34, 48, 51, 54, 57, 57B, 60,
63, 63C, 63I, 70, 80, 80H, and 93 of the ERA;

 

  6.3.9 any claim in relation to the right to be accompanied under sections 10
to 12 of the Employment Relations Act 1999;

 

  6.3.10 any claim for discrimination, harassment or victimisation (or for
instructing, causing, inducing or aiding discrimination, harassment or
victimisation) because of age, disability, gender reassignment, marriage or
civil partnership, pregnancy or maternity, race, religion or belief, sex or
sexual orientation under section 120 of the Equality Act 2010, section 63 of the
Sex Discrimination Act 1975, section 54 of the Race Relations Act 1976, section
17A of the Disability Discrimination Act 1995, regulation 28 of the Employment
Equality (Sexual Orientation) Regulations 2003, regulation 28 of the Employment
Equality (Religion or Belief) Regulations 2003 or regulation 36 of the
Employment Equality (Age) Regulations 2006 or any claim for equality of terms
under sections 120 or 127 of the Equality Act 2010 or section 2 of the Equal Pay
Act 1970, or any related EU legislation;

 

  6.3.11 any claim in relation to rest, holiday or holiday pay under regulation
30 of the Working Time Regulations 1998;

 

  6.3.12 any claim under the Protection from Harassment Act 1997; or

 

  6.3.13 any other statutory claims or for breach of statutory duties;

 

     The Executive further confirms and represents that the claims referred to
at sub-clauses 6.3.4 to 6.3.11 are all claims that have been contemplated by the
Executive. The waiver in this clause 6.3 shall not apply to any pension rights
which have accrued to the Executive up to the Termination Date.

 

6.4 For the purposes of clause 6.3, “Claims” shall mean claims that have arisen
at the date of this Agreement or which subsequently arise in respect of acts or
omissions occurring prior to the date of this Agreement and shall include all
and any claims or rights of action of which at the time of entering into this
Agreement:

 

  6.4.1 neither the Executive nor the Company (nor any Affiliate) is aware, or

 

  6.4.2 the Executive but not the Company (nor any Affiliate) is aware, or

 

  6.4.3 one or more of the Company and the Affiliates is aware but the Executive
is not aware,

 

     including any claim or right of action arising from a subsequent
retrospective change or clarification of the law. The Executive acknowledges
that he agrees to the terms of clause 6.3 notwithstanding that he acknowledges
that he may be mistaken as to the facts and/or the law concerning any potential
claim or right of action.

 

6.5 The Executive acknowledges that the compromise of each of the claims set out
in the sub-clauses to clauses 6.2 and 6.3 is and shall be construed as separate
and severable (including in relation to each of the types of claim covered by
the definition of Claims in clause 6.4) and in the event of the compromise of
any such claim being determined as being void for any reason, such invalidity
shall not affect or impair the validity of the compromise of the other claims.

 

6.6 The Executive undertakes that he will not make a grievance in relation to
claims accepted as settled pursuant to clauses 6.2 or 6.3.

 

6.7 The Executive acknowledges that the Company has agreed these terms in
reliance on the warranties, representations and undertakings set out in clauses
1.3.2, 1.7.1, 1.7.2, 6.1, 6.2 6.3 and 6.6.

 

8



--------------------------------------------------------------------------------

6.8 If the Executive issues or commences or causes to be issued or commenced any
proceedings against the Company or any Affiliate in relation to claims accepted
as settled pursuant to clauses 6.2 or 6.3 (the “Proceedings”), the Executive
shall pay to the Company forthwith an amount equal to the reasonable legal fees
incurred by the Company or any Affiliate in connection with the Proceedings plus
the lowest of:

 

  6.8.1 any payment made (aggregated with the value of any benefits provided) to
the Executive under clauses 4.2 or 4.3 or to the Executive’s lawyer under clause
8, and the value of any income tax or National Insurance Contributions deducted
from any such payment and paid by the Company; and

 

  6.8.2 the amount claimed by the Executive in the Proceedings, if any; and

 

  6.8.3 the maximum amount of compensation which could be awarded in respect of
the Proceedings, if any

 

     (and, for the avoidance of doubt, if there are no amounts under sub-clauses
6.8.2 or 6.8.3, then the sum payable under sub-clause 6.8.1 shall be treated as
the lowest).

 

6.9 It is a condition of this Agreement, and the Executive confirms, that:

 

  6.9.1 the Executive has received independent legal advice from Jane Mann, a
relevant independent adviser in the firm of Fox Williams LLP, Ten Dominion
Street, London, EC2M 2EE, as to the terms and effect of this Agreement and in
particular its effect on his ability to pursue his rights before an Employment
Tribunal;

 

  6.9.2 the conditions in Section 203 of the Employment Rights Act 1996 and the
equivalent provisions in the Sex Discrimination Act 1975, the Race Relations Act
1976, the Disability Discrimination Act 1995, the Employment Equality (Sexual
Orientation) Regulations 2003, the Employment Equality (Religion or Belief)
Regulations 2003 or the Employment Equality (Age) Regulations 2006, the Working
Time Regulations 1998 regulating compromise agreements and the conditions
regulating qualifying compromise contracts in section 147 of the Equality Act
2010 are satisfied; and

 

  6.9.3 the relevant independent adviser named at clause 6.9.1 will provide to
the Company’s solicitors forthwith upon the execution by the Executive of this
Agreement a letter duly signed and dated in the form of the agreed draft at
Schedule 2.

 

7. RESTATEMENT OF AGREEMENT FOLLOWING TERMINATION DATE

 

     The Executive agrees, as a condition of this agreement, that within 7 days
after the Termination Date, he will reaffirm in writing (by signing and
returning to the Company Secretary, a certificate in the form attached at
Schedule 3) that, as at the Termination Date, he accepts the terms set out in
this Agreement in full and final settlement of any and all claims that he has or
may have against the Company or any Affiliate, as set out in clauses 6.2 and 6.3
of this Agreement. At this time, the Executive also agrees that he will seek
legal advice from a relevant independent adviser in relation to such
reaffirmation, and will provide to the Company Secretary, a further letter duly
signed and dated on a date on or after the Termination Date by the relevant
independent adviser in the form of the agreed draft at Appendix A to Schedule 3
to confirm that such advice has been sought.

 

8. LEGAL FEES

 

     The Company agrees to pay the Executive’s reasonable legal fees in
connection with taking advice leading to the completion of this Agreement up to
a maximum of £4,500 plus VAT and sundry charges to be paid within 14 days of
receipt from the Executive’s lawyer of a properly drawn invoice for costs
addressed to the Executive as client and marked payable by the Company.

 

9



--------------------------------------------------------------------------------

9. MISCELLANEOUS

 

  9.1.1 With the exception of:

 

  (A) the right of Group Companies or Affiliates or any trustees of Signet Group
pension scheme to enforce the terms of clauses 1.3.2, 1.7, 2, 5.1, 5.2, 6.1, 6.2
and 6.3 of this Agreement; and

 

  (B) the right of the Executive’s estate, executors, spouse and/or children who
shall be entitled to enforce the terms of this Agreement in the event of the
Executive’s death,

 

       no term of this Agreement is enforceable under the Contracts (Rights of
Third Parties) Act 1999 by a person who is not a party to this Agreement.

 

  9.1.2 The rights of the Group Companies or Affiliates or any trustees of
Signet Group pension scheme to enforce the terms of the clauses referred to in
sub-clause 9.1.1 are subject to the term that the Company has the right (which
it may waive in whole or in part and without the consent of or consultation with
the Group Company or Affiliate or trustee) to have the sole conduct of any
proceedings in relation to the enforcement of such rights (including any
decision as to commencement or compromise of such proceedings) but will not owe
any duty or have any liability to any of the Group Companies or Affiliate or
trustee in relation to such conduct.

 

  9.1.3 The parties to this Agreement may agree to rescind or vary any term of
this Agreement without the consent of any Group Companies or Affiliates or any
trustees of the Signet Group pension scheme.

 

9.2 The terms of this Agreement shall prevail over the terms of the Employment
Contract where such terms in the Employment Contract conflict with this
Agreement in any way.

 

9.3 The parties confirm that, except as provided in this Agreement, they have
not relied on any representation, warranty, assurance, covenant, indemnity,
undertaking or commitment which is not contained in this Agreement and without
prejudice to any liability for fraudulent misrepresentation or fraudulent
misstatement:

 

  9.3.1 the only rights or remedies in relation to any representation, warranty,
assurance, covenant, indemnity, undertaking or commitment given or action taken
in connection with this Agreement are contained in this Agreement; and

 

  9.3.2 for the avoidance of doubt and without limitation, parties have no right
or remedy (whether by way of a claim for contribution or otherwise) in tort
(including negligence) or for misrepresentation (whether negligent or otherwise,
and whether made prior to, and/or in, this Agreement).

 

9.4 The Executive hereby agrees irrevocably that the Company may forthwith on
written notice to the Executive assign its rights and transfer (whether by
novation or otherwise) or delegate its obligations under this Agreement to any
Group Company from time to time or to any third party acquiring the business of
the Company and that the Executive shall execute all documents and do all things
necessary to effect such assignment or transfer, and any reference to the
Company in this Agreement shall thereafter be a reference to any such company.
The Executive shall not assign or otherwise seek to transfer or delegate his
rights and/or obligations under this Agreement to any other person.

 

9.5 This Agreement shall be governed by and construed in accordance with English
law and the parties submit to the exclusive jurisdiction of the English courts
and tribunals.

 

9.6

This Agreement is without prejudice and subject to contract until it is dated
and signed by all of the parties, at which point it shall be treated as an open
document evidencing an agreement binding on the parties (notwithstanding that it
may still be labelled “Draft”, “Without Prejudice” or “Subject to Contract”).
This Agreement may be executed in any number of counterparts each in the like
form, all of which taken together shall constitute one and the same document and
any party may execute this Agreement by signing and

 

10



--------------------------------------------------------------------------------

  dating any one or more of such counterparts. Delivery of an executed
counterpart by email or by fax shall have effect as delivery of an executed
counterpart. Unless agreed otherwise, each party shall promptly give the others
the original counterpart.

 

9.7 No variation of this Agreement shall be binding on either party unless and
to the extent that the same is recorded in a written document executed by both
parties. No waiver by the Company or any Group Company of any term, provision or
condition of this Agreement or of any breach by the Executive of any such term,
provision or condition shall be effective unless it is in writing (excluding
e-mail) and signed by the Company. No failure to exercise nor any delay in
exercising any right or remedy hereunder by the Company or any Group Company
shall operate as a waiver thereof or of any other right or remedy hereunder, nor
shall any single or partial exercise of any right or remedy by the Company or
any Group Company prevent any further or other exercise thereof or the exercise
of any other right or remedy.

 

9.8 Each of the provisions in this Agreement are separate and severable and, in
the event of any such provision (including the defined expressions in sub
clauses 10.1.1 to 10.1.11 inclusive) being determined as being unenforceable in
whole or in part for any reason, such unenforceability shall not affect the
enforceability of the remaining provisions or, in the case of part of a
provision being unenforceable, the remainder of that provision.

 

10. INTERPRETATION

 

10.1 In this Agreement:

 

  10.1.1 “Affiliates” shall have the meaning set out in clause 6.2;

 

  10.1.2 “associate” means a body corporate:

 

  (A) which for the time being is a parent undertaking of the Company or a
subsidiary undertaking (other than the Company or a subsidiary undertaking of
the Company) of such a parent undertaking; or

 

  (B) in whose equity share capital for the time being an interest of 20 per
cent or more is held directly or indirectly (through another body corporate or
other bodies corporate or otherwise) by a parent undertaking of the Company or
by a subsidiary undertaking (including the Company) of such a parent undertaking
or by a combination of two or more such parent undertakings or subsidiary
undertakings;

 

  10.1.3 “Board” means the board of directors of the Company from time to time
and includes any person or committee duly authorised by the board of directors
to act on its behalf for the purposes of this Agreement;

 

  10.1.4 “Compensation Committee” means the compensation committee of the board
of directors of Signet Jewelers Limited from time to time;

 

  10.1.5 “Confidential Information” means all and any information, whether or
not recorded, of the Company or of any subsidiary undertaking or associate of
the Company which the Executive (or, where the context so requires, another
person) has obtained by virtue of his employment or engagement and which the
Company or any subsidiary undertaking or associate of the Company regards as
confidential or in respect of which the Company or any subsidiary undertaking or
associate of the Company is bound by an obligation of confidence to a third
party, including:

 

  (A) all and any information relating to business methods, corporate plans,
future business strategy, management systems, finances, and maturing new
business opportunities;

 

  (B) all and any information relating to research and/or development projects;

 

  (C) all and any information concerning the curriculum vitae, remuneration
details, work-related experience, attributes and other personal information
concerning those employed or engaged by the Company or any subsidiary
undertaking or associate of the Company;

 

11



--------------------------------------------------------------------------------

  (D) all and any information relating to marketing or sales of any past present
or future product or service of the Company or any subsidiary undertaking or
associate of the Company including sales targets and statistics, market share
and pricing statistics, marketing surveys and strategies, marketing research
reports, sales techniques, price lists, mark-ups, discounts, rebates, tenders,
advertising and promotional material, credit and payment policies and
procedures, and lists and details of customers, prospective customers, suppliers
and prospective suppliers including their identities, business requirements and
contractual negotiations and arrangements with the Company or any subsidiary
undertaking or associate of the Company;

 

  (E) all and any trade secrets, secret formulae, processes, inventions, design,
know-how, technical specification and other technical information in relation to
the creation, production or supply of any past, present or future product or
service of the Company or any subsidiary undertaking or associate of the
Company, including all and any information relating to the working of any
product, process, invention, improvement or development carried on or used by
the Company or any subsidiary undertaking or associate of the Company and
information concerning the intellectual property portfolio and strategy of the
Company or of any subsidiary undertaking or associate of the Company; and

 

  (F) any inside information (as defined in section 118C of the Financial
Services and Markets Act 2000)

 

       but excluding any information which:

 

  (1) is part of the Executive’s own stock in trade;

 

  (2) is readily ascertainable to persons not connected with the Company or any
subsidiary undertaking or associate of the Company without significant
expenditure of labour, skill or money; or

 

  (3) which becomes available to the public generally other than by reason of a
breach by the Executive of his obligations under this Agreement;

 

  10.1.6 “Employment Contract” shall have the meaning set out in Recital (A);

 

  10.1.7 “Group Company” means a subsidiary undertaking of the Company or an
associate as defined in sub-clause 10.1.2;

 

  10.1.8 “Payment Date” shall mean the date which is the 14th day after the
later of the Termination Date and the Return Date;

 

  10.1.9 “Return Date” shall mean the latest of the date on which the Company
receives from the Executive:

 

  (A) a signed copy of this Agreement and the attachment at Schedule 2;

 

  (B) the Executive’s written warranties pursuant to sub-clauses 1.7.1 and
1.7.2;

 

  (C) a copy of the restatement certificate in the form attached at Schedule 3
signed by the Executive in accordance with the terms of this Agreement; and

 

  (D) a letter in the form of Appendix A to Schedule 3 signed by the Executive’s
independent legal adviser.

 

12



--------------------------------------------------------------------------------

  10.1.10 “subsidiary undertaking”, “parent undertaking” and “equity share
capital” shall have the respective meanings attributed to them by sections 1162
and 548 of the Companies Act 2006);

 

  10.1.11 “Termination Date” shall have the meaning set out in clause 1.1.1;

 

10.2 In this Agreement, unless the context otherwise requires:

 

  10.2.1 the contents page and headings and bold type face inserted in this
Agreement are inserted for convenience only and shall not affect the
interpretation of this Agreement;

 

  10.2.2 references to clauses, sub-clauses and schedules are to clauses,
sub-clauses and schedules of this Agreement;

 

  10.2.3 words in the singular include the plural and vice versa, and a
reference to any gender includes a reference to all genders or, where
appropriate, is to be read as a reference to the opposite gender;

 

  10.2.4 a reference to a person includes a reference to a firm, a body
corporate, an unincorporated association or a partnership;

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

13



--------------------------------------------------------------------------------

  10.2.5 a reference to a statute or statutory provision shall include a
reference to any subordinate legislation made under the relevant statute or
statutory provision and is a reference to that statute, provision or subordinate
legislation as from time to time amended, consolidated, modified, re-enacted or
replaced.

IN WITNESS whereof the parties hereto have executed this Agreement as a Deed on
the day and year written below.

 

EXECUTED AS A DEED by the Executive    )      

/s/ Robert Anderson

   )       Signature of Executive in the presence of:    )      

/s/ P Volkmer

         Signature of Witness Name of witness (in BLOCK CAPITALS)         

 

         Address of witness         

 

        

 

        

 

        

 

         DATED    )      

July 8, 2013

EXECUTED AS A DEED by the Company    )      

/s/ Mark A. Jenkins

acting by                         )       Signature of Director (Name of
signatory in BLOCK CAPITALS)                       in the presence of:    )   
  

/s/ C Schneider

         Signature of Witness Name of witness (in BLOCK CAPITALS)         

 

         Address of witness         

 

        

 

        

 

        

 

         DATED    )      

July 8, 2013

 

14



--------------------------------------------------------------------------------

SCHEDULE 1

ANNOUNCEMENTS – EXTRACTS (AS RELEVANT TO THE EXECUTIVE)

1. Internal announcement

First, it is with regret that I inform you that Rob Anderson, CEO for Signet’s
UK Division has announced his plans to leave the Company at the end of July
after nearly 13 years of service. I’d like to thank Rob for his dedication and
commitment to Signet’s success and wish him the best of luck as he takes on new
challenges.

In closing I ask that you join me in wishing Rob Anderson the very best for his
future.

2. Form 8-K

(b) and (e). On July [    ], 2013, Signet Jewelers Limited (“Signet” or the
“Company”) issued a press release announcing that Robert Anderson has advised
the Company that he will resign from his position as Chief Executive Officer of
Signet’s UK division, effective July 31, 2013. […]

In connection with his resignation, Mr. Anderson entered into a Compromise
Agreement (the “Compromise Agreement”) with a subsidiary of the Company,
pursuant to which Mr. Anderson will be on garden leave from August 1, 2013 until
April 30, 2014 (the “Departure Date”) although he will continue to be available
during this time to provide any reasonable assistance requested of him by the
Company to ensure the smooth transition of leadership. Up until the Departure
Date, Mr. Anderson will continue to receive his normal salary and all other
benefits associated with his employment by the Company. In addition, the Company
shall pay Mr. Anderson such bonus, if any, as may be due to him for the current
bonus year in respect of the period through August 1, 2013.

The Compromise Agreement also provides for the payment of basic salary and
pension supplement in lieu of notice for the period May 1, 2014 until June 30,
2014, as well as continued vesting through the Departure Date of the restricted
stock units awarded to Mr. Anderson on April 12, 2011. The awards granted to
Mr. Anderson in 2012 and 2013 shall lapse as of the Departure Date. Under
certain circumstances, Mr. Anderson may be eligible to receive the sum of up to
£250,000 less required deductions for income tax and National Insurance
Contributions subject to the accomplishment of certain key performance
indicators relating to the successful transition of his responsibilities to the
Company’s satisfaction.

The Compromise Agreement contains customary confidentiality, non-disparagement,
cooperation and waiver of claims provisions. In addition, consistent with UK
practice, the period of time that Mr. Anderson shall spend on garden leave shall
be offset against the length of the post-termination restrictive covenants
contained in Mr. Anderson’s contract of employment. Pursuant to the Compromise
Agreement, the Company will pay reasonable legal fees incurred by Mr. Anderson
in connection with the negotiation of the Compromise Agreement up to a maximum
of £4,500 plus value added tax and sundry charges.

The foregoing description is not complete and is qualified in its entirety by
the Compromise Agreement dated July 8, 2013, between Signet Trading Limited and
Robert Anderson, attached as Exhibit 10.1 to this Current Report on Form 8-K,
and incorporated herein by reference.

3. External press release

Signet Jewelers Limited (NYSE and LSE:S SIG) today announced that Rob Anderson,
Chief Executive Officer for Signet’s UK division, plans to leave the Company at
the end of July…Mike Barnes, Signet Chief Executive Officer said, “…I also want
to thank Rob Anderson for his 13 years of dedicated service to Signet’s UK
division.”

 

15



--------------------------------------------------------------------------------

SCHEDULE 2

LETTER FROM INDEPENDENT ADVISER

I, Paula Volkmer of Fox Williams LLP, am a qualified lawyer and relevant
independent adviser within the meaning of Section 203 of the Employment Rights
Act 1996 and the equivalent provisions in the Equality Act 2010, the Sex
Discrimination Act 1975, Race Relations Act 1976, Disability Discrimination Act
1995, Employment Equality (Sexual Orientation) Regulations 2003, Employment
Equality (Religion or Belief) Regulations 2003, Employment Equality (Age)
Regulations 2006, and the Working Time Regulations 1998.

I have advised Mr Robert Anderson on the terms and effect of the Compromise
Agreement between him and his employer, Signet Trading Limited dated July 8,
2013 in particular its effect on his ability to pursue his rights before an
Employment Tribunal.

I confirm that at the time of giving that advice there was a contract of
insurance, or an indemnity provided for members of a professional body, covering
the risk of a claim by Mr Anderson in respect of any loss which may arise in
consequence of the advice.

 

Signed:  

/s/ Paula Volkmer

  Paula Volkmer Dated:  

July 8, 2013

 

16



--------------------------------------------------------------------------------

SCHEDULE 3

RESTATEMENT CERTIFICATE

This Compromise Agreement is made on                      2014

BETWEEN:

 

(1) SIGNET TRADING LIMITED a company incorporated in England with registered
number 03768979 whose registered office is at 110 Cannon Street, London, EC4N
6EU(the “Company”); and

 

(2) ROBERT ANDERSON of Culpeppers, 13 Ledborough Gate, Ledborough Lane,
Beaconsfield, HP9 2DP (the “Executive”)

WHEREAS

 

(A) The Company and the Executive entered into a compromise agreement on 8 July
2013 (the “First Compromise Agreement”).

 

(B) In clause 7 of the First Compromise Agreement it was a condition of that
agreement that the Employee would enter into a further agreement in the form of
Schedule 3 of the First Compromise Agreement and that a relevant legal adviser
would execute a letter in the form of Appendix A to Schedule 3of the First
Compromise Agreement.

 

(C) The Employee is entering into this agreement in accordance with the
condition set out in clause 7 of the First Compromise Agreement.

IT IS AGREED as follows:

 

1. In consideration for the payments referred to in clauses 4.2 and 4.3 of the
First Compromise Agreement the Executive repeats as at the date of this
Agreement the acknowledgements, agreements, confirmations, warranties and
compromise of claims set out in clauses 1.3.2, 1.7.1, 1.7.2, 5, 6.1, 6.2, 6.3,
6.4, 6.5, 9 and 10 of the First Compromise Agreement in relation to this
Agreement as if each of them had been set out in full in this Agreement.

 

2. The defined terms in this Agreement are the same as those in the First
Compromise Agreement.

 

3. This Agreement shall be governed by the laws of England and Wales.

IN WITNESS whereof the parties hereto have executed this Agreement as a Deed on
the day and year written below.

 

EXECUTED AS A DEED by the Executive    )      

 

   )       Signature of Executive in the presence of:    )      

 

         Signature of Witness Name of witness (in BLOCK CAPITALS)         

 

         Address of witness         

 

        

 

        

 

        

 

         DATED    )         

 

 

17



--------------------------------------------------------------------------------

EXECUTED AS A DEED by the Company    )      

 

acting by Mark Jenkins    )       Signature of Director in the presence of:    )
     

 

         Signature of Witness Name of witness (in BLOCK CAPITALS)         

 

         Address of witness         

 

        

 

        

 

        

 

         DATED    )         

 

 

18



--------------------------------------------------------------------------------

ANNEX A

LETTER FROM INDEPENDENT ADVISER

I, [NAME] of [FIRM], am a [qualified lawyer and] relevant independent adviser
within the meaning of Section 203 of the Employment Rights Act 1996 and the
equivalent provisions in the Equality Act 2010, the Sex Discrimination Act 1975,
Race Relations Act 1976, Disability Discrimination Act 1995, Employment Equality
(Sexual Orientation) Regulations 2003, Employment Equality (Religion or Belief)
Regulations 2003, Employment Equality (Age) Regulations 2006, and the Working
Time Regulations 1998.

I have advised Mr Robert Anderson on the terms and effect of the Compromise
Agreement between him and his employer, Signet Trading Limited dated
                     in particular its effect on his ability to pursue his
rights before an Employment Tribunal.

I confirm that at the time of giving that advice there was a contract of
insurance, or an indemnity provided for members of a professional body, covering
the risk of a claim by Mr Anderson in respect of any loss which may arise in
consequence of the advice.

 

Signed:  

 

  [                    ] Dated:  

 

 

19



--------------------------------------------------------------------------------

SCHEDULE 4

SIGNET JEWELERS LIMITED OMNIBUS INCENTIVE PLAN

Awards under the Signet Jewelers Omnibus Incentive Plan 2009 (UK)

 

Date of Award

  

Grant Name

  

Awarded Quantity

12 April 2011

   2011 LTIP – Time Served - UK    3,926

12 April 2011

   2011 LTIP – Performance Based - UK    7,852

 

20



--------------------------------------------------------------------------------

SCHEDULE 5

HANDOVER BONUS

The following key performance indicators for the purposes of the Handover Bonus
referred to in clause 4.3 above shall be applicable:

 

  1. During the period the Executive is in active employment prior to going on
garden leave:

 

  a. the successful handover of key supplier relationships, with a focus on the
watch supplier relationships but including other key business contacts;

 

  b. mentoring the newly appointed Managing Director of Signet’s UK division in
relation to those parts of that role which had been previously discharged by the
Executive;

 

  c. assisting in the smooth transition of the responsibilities of the UK
executive to new appointees to the senior roles within the UK executive team and
assisting (to the extent required) in succession planning for such roles; and

 

  d. completing a full handover to the newly appointed President of Signet of
those specific aspects of the new President role which had previously been
discharged by the Executive.

 

  2. Full compliance with all of the Executive’s obligations during his garden
leave, particularly as they relate to co-operation and availability and
including assistance with any of the matters set out at point 1 above to the
extent the Executive is reasonably requested to provide such assistance during
the garden leave period.

 

21